Citation Nr: 0022617	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-31 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to April 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim of entitlement to special monthly 
pension based on the need for the regular aid and attendance 
of another person or by reason of being housebound.  The 
veteran timely appealed that determination to the Board.

In August 1999, the Board remanded this case to the RO for 
additional development of the evidence, to include having the 
veteran undergo a cardiology examination.  On remand, the RO 
continued the denial of the claim; hence, that issue has been 
returned to the Board for further appellate consideration.


REMAND

In the August 1999 Remand, the Board, in part, requested that 
a cardiology examination be performed in order to determine 
the manifestations and severity of his nonservice-connected 
coronary artery disease status post angioplasty times two 
with hypertension.  Although a VA examination for housebound 
status or permanent need for regular aid and attendance was 
conducted in September 1999, the veteran was not afforded a 
cardiology examination.  Additionally, there is no evidence 
in the claims folder indicating that the RO requested the 
veteran's current medical records from the VA medical 
facility in Washington, D.C., even though the Board 
instructed that all VA and non-VA records be obtained.  

Thus, the Board finds the prior remand has not fully been 
complied with.  The United States Court of Appeals for 
Veterans Claims (Court) has specifically mandated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
268 (1998).  The Court has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.

Under these circumstances, further remand is warranted so 
that the RO can schedule the veteran to undergo a cardiology 
examination of his nonservice-connected coronary artery 
disease status post angioplasty times two with hypertension 
and to obtain recent VA treatment records related to the 
veteran's nonservice-connected disabilities.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take undertake all 
necessary action to obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment 
and evaluation from the VA Medical Center 
in Washington, D.C.; as well as from any 
other source or facility identified by 
the veteran.  If any requested records 
are unable, or the search for any records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The RO should arrange for a 
comprehensive VA cardiology examination 
to determine the severity of the 
veteran's nonservice-connected coronary 
artery disease status post angioplasty 
times two with hypertension.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, such 
as an electrocardiogram, serial blood 
pressure readings, and chest X-rays, 
should be conducted, and all clinical 
findings should be reported in detail.  
Following the examination, it is 
requested that the examiner provide an 
opinion as to whether the veteran's 
nonservice-connected cardiovascular 
disability (either alone or in 
conjunction with other disability) has 
rendered him in need of regular aid and 
attendance of another person to function 
in day to day living or to protect 
himself from hazards or dangers incident 
to his daily environment.  The examiner 
should also provide an opinion as to 
whether the veteran's nonservice 
connected cardiovascular disability has 
rendered him housebound.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.

4.  Thereafter, the RO should rate the 
veteran's nonservice-connected coronary 
artery disease status post angioplasty 
times two with hypertension in light of 
pertinent evidence and the former and 
revised applicable schedular criteria 
[see 38 C.F.R. § 4.104 (1997 and 1999)], 
in accordance with Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the case 
should be reviewed again on the basis of 
the additional evidence.  The RO must 
list all of the veteran's disabilities on 
a formal rating document and assign 
separate evaluations to each disability, 
including those disabilities previously 
rated.  Those which can be combined 
should be so combined, pursuant to 38 
C.F.R. § 4.25 (1999).  Then, the RO 
should readjudicate the veteran's claim 
for special monthly pension based on the 
need for the regular aid and attendance 
of another person or by reason of being 
housebound, on the basis of all pertinent 
evidence of record and legal authority, 
specifically to include that cited to 
above.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issue 
and concerns that are noted in this 
REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


